Citation Nr: 0717474	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable initial rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD

C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1971 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which granted service connection for 
bilateral hearing loss and assigned a 0 percent rating.  The 
veteran appealed his initial rating for the bilateral 
disability.


FINDING OF FACT

The veteran manifests Level II hearing in both the right and 
left ears.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.385, 4.1- 4.14, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for a higher initial evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  While the 
veteran was not instructed to submit any evidence in his 
possession that pertains to the claim, he was advised to 
notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.


Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. §1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

In assigning a noncompensable evaluation for the veteran's 
hearing loss, the RO considered the veteran's pertinent 
history and the objective medical findings.  On audiological 
evaluation in August 2003, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
20
80
90
LEFT
45
25
35
90
85

The puretone threshold average from 1000 to 4000 hertz 
recorded for the right ear was 60 decibels, and was 59 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent on both the right and left.  
The diagnosis was bilateral neurosensory hearing loss.

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of II for the right ear (58 to 65 average 
puretone threshold, with between 92 and 100 percent speech 
discrimination).  Based on the same table, these results also 
yield a numerical designation of II for the left ear (again, 
58 to 65 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination).  Entering 
the category designation of II for each ear into Table VII 
produces a noncompensable evaluation under Diagnostic Code 
6100.

The medical evidence of record does not show that the veteran 
has an exceptional pattern of hearing impairment that 
warrants consideration under Table VIa under 38 C.F.R. 
§ 4.86.  Specifically, it does not demonstrate that the 
puretone threshold of each of the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, or 
that the threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 hertz.  Table VIa is, therefore, 
inapplicable. 

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Accordingly, based on the veteran's audiometric evaluations 
of record, an initial compensable rating is not warranted.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to a higher evaluation for 
separate periods based on the facts found during the appeal 
period.  In this case, the veteran's hearing acuity has 
remained relatively static; therefore, staged ratings are not 
appropriate.



ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


